              Case 2:19-cv-07532-ES-MAH Document 18-3 Filed 05/22/19 Page 1 of 2 PageID: 243

                                 APPENDIX B – Continuing Violation Doctrine

                Applicability of Continuing
    State                                                                       Citation
                   Violation Doctrine
                                                  Chalmers v. Toyota Motor Sales, USA, Inc., 935 S.W.2d 258, 264 (Ark.
Arkansas        Not recognized                    1996) (“[T]he continuing-tort theory is not recognized in
                                                  Arkansas.”).
                                                  Tara Woods Ltd. P’ship v. Fannie Mae, 731 F. Supp. 2d 1103, 1120
                                                  (D. Colo. 2010), aff’d, 566 F. App’x 681 (10th Cir. 2014)
Colorado        Not recognized                    (“Colorado limits the application of the ‘continuing violation’
                                                  doctrine to employment discrimination cases.” (citing Polk v.
                                                  Hergert Land & Cattle Co., 5 P.3d 402, 405 (Colo. App. 2000))).
                Only applies to continuing acts   Acierno v. Goldstein, No. CIV.A. 20056-NC, 2005 WL 3111993, at
Delaware
                within the limitations period     *5 (Del. Ch. Nov. 16, 2005).
                                                  Ford v. Md. Att’y Gen., No. 17-2525 (ABJ), 2018 WL 5251742, at *7
District of     Only applies to continuing acts   (D.D.C. Oct. 22, 2018) (“While the effects [of a single gas leak]
Columbia        within the limitations period     may be ongoing, this by itself is not enough to delay the accrual of
                                                  a . . . cause of action.” (internal quotation and citation omitted)).
              Only applies to continuing acts     Holley v. Baltimore City Bd. of Sch. Comm’rs, 223 Md. App. 768, 2015
Maryland
              within the limitations period       WL 5944169, at *4 (Md. Ct. Spec. App. 2015).
              Only applies to continuing acts     Monteferrante v. Williams-Sonoma, Inc., 241 F. Supp. 3d 264, 272 (D.
Massachusetts
              within the limitations period       Mass. 2017).
              Only applies to continuing acts     Smith v. Franklin Custodian Funds, Inc., 726 So. 2d 144, 148 (Miss.
Mississippi
              within the limitations period       1998).
                                                  In re Lamictal Indirect Purchaser & Antitrust Consumer Litig., 172 F.
                                                  Supp. 3d 724, 743 (D.N.J. 2016) (applying New York law)
                                                  (“purchases of generic and branded [drugs] at artificially inflated
                Only applies to continuing acts
New York                                          prices . . . are more appropriately viewed as the ‘continuing effects’
                within the limitations period
                                                  of the allegedly unlawful settlement agreement” and thus “the
                                                  continuing violation doctrine does not toll the running of the
                                                  limitations period”).


                                                         B-1
               Case 2:19-cv-07532-ES-MAH Document 18-3 Filed 05/22/19 Page 2 of 2 PageID: 244

                                APPENDIX B – Continuing Violation Doctrine

                 Applicability of Continuing
    State                                                                        Citation
                      Violation Doctrine
North            Only applies to continuing acts   TaiDoc Tech. Corp. v. OK Biotech Co., No. 12 CVS 20909, 2016 WL
Carolina         within the limitations period     1221425, at *17 (N.C. Super. Mar. 28, 2016).
                 Only applies to continuing acts   Torres v. Hosp. San Cristobal, 831 F. Supp. 2d 540, 544 (D.P.R.
Puerto Rico
                 within the limitations period     2011).
                 Only applies to continuing acts
Rhode Island
                 within the limitations period     Croce v. State, Office of Adjutant Gen., 881 A.2d 75, 79 (R.I. 2005).
                 Only applies to continuing acts   Snider v. Town of Rainier, 112 Wash. App. 1036, 2002 WL 1486647,
Washington
                 within the limitations period     at *6 (2002).




                                                          B-2
